Citation Nr: 1021838	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-21 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to Agent Orange. 

2.  Entitlement to service connection for hypertension, to 
include as due to exposure to Agent Orange.

3.  Entitlement to service connection for vitiligo, to 
include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for diabetes mellitus, hypertension and vitiligo, 
to include as due to exposure to Agent Orange and denied 
service connection for a depressive disorder.    

In May 2010, the Veteran provided testimony before the 
undersigned Veterans Law Judge at a videoconference hearing.  
A transcript of the hearing (transcript) is of record.   At 
the hearing, the Veteran withdrew from appeal his claim of 
service connection for a depressive disorder.  As such, the 
only matters remaining for appellate consideration are those 
set forth on the title page. 

The issue of entitlement to service connection for prostate 
cancer to include as due to Agent Orange has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issues of service connection for hypertension and 
vitiligo, to include as due to exposure to Agent Orange are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his currently 
diagnosed diabetes mellitus is related to his active military 
service, including exposure to Agent Orange in service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection of Type II diabetes mellitus 
have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5103, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Notice should be sent prior to the 
appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these 
purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006). 

Given the favorable disposition of the claim for service 
connection for diabetes mellitus, to include as due to 
exposure to Agent Orange, the Board finds that all 
notification and development actions needed to fairly 
adjudicate the claim have been accomplished.

Applicable Laws and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

In general, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this appeal, the Veteran also contends that he was exposed 
to Agent Orange in service, and that such exposure caused his 
claimed disability.  In this regard, veterans who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent, unless there is affirmative evidence of non-exposure.  
38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases include 
chloracne or other acneform diseases and Type II diabetes.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 
3.313 (2009).

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders that are not 
enumerated by regulation.  See, e.g., Notice, 64 Fed. Reg. 
59232, 59236-37 (1999); 68 Fed. Reg. 27,630-41 (May 20, 
2003); 72 Fed. Reg. 32,395-407 (June 1, 2007).

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.

As such, service connection may be presumed for residuals of 
Agent Orange exposure by meeting two requirements.  First, it 
must be shown that the veteran served in the Republic of 
Vietnam during the Vietnam era. 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the veteran must have been diagnosed 
with one of the specific diseases listed in 38 C.F.R. § 
3.309(e), or a nexus between the currently diagnosed 
disability and service must otherwise be established.  See 
Brock v. Brown, 10 Vet. App. at 162.

The above-described presumptions apply only to veterans who 
actually served on the land mass of the Republic of Vietnam. 

In this case, the Veteran's records reveal that he received 
the National Defense Service Medal; the Vietnam Service 
Medal, the Republic of Vietnam Campaign Medal and the Armed 
Forces Expeditionary Medal.  The Veteran's military 
occupational specialty (MOS) was listed as an Aviation 
Structural Mechanic.

During his May 2010 Board hearing, the Veteran testified that 
on May 30, 1970, his unit disembarked the U.S.S. Coral Sea 
CVA 43 in Da Nang for a few hours.  

In October 2005, the National Personnel Records Center (NPRC) 
indicated that it was unable to verify "whether or not" the 
Veteran had in-country service in the Republic of Vietnam.  
It noted that the Veteran was attached to Navy Attack Unit 35 
that "could've been assigned to ship or shore".

The Veteran's essentially undisputed testimony is to the 
effect that he set foot in Vietnam during the presumptive 
period.  The Board has found the Veteran to be credible.  
This testimony is not inconsistent with official service 
records and is entirely plausible given the Veteran's 
personnel duties and there is no evidence to the contrary.  
Reading the evidence in the light most favorable to the 
Veteran, the record is thus in favor of a finding that he set 
foot in Vietnam.  As such, he is presumed to have been 
exposed to herbicides in service. 

A May 2002 VA treatment report demonstrated a diagnosis of 
Type II diabetes mellitus.  A September 2005 VA treatment 
note reported that the Veteran's current medical problems 
included diabetes mellitus, depression, erectile dysfunction, 
vitiligo and Agent Orange Exposure. 

As the Veteran is found to have set foot in Vietnam during 
the requisite time period, and as he subsequently developed 
Type II diabetes mellitus, which is a presumptive disease 
resulting from herbicide exposure, service connection for 
diabetes mellitus is warranted on this basis. 

As there is an approximate balance of positive and negative 
evidence regarding this issue material to the determination, 
the benefit of the doubt is afforded to the veteran.  38 
U.S.C.A. § 5107(b).  

Accordingly, with resolution of reasonable doubt in favor of 
the Veteran, the Board finds that service connection is 
warranted for Type II diabetes mellitus due to exposure to 
Agent Orange in service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).


ORDER

Service connection for diabetes mellitus is granted, subject 
to governing criteria applicable to the payment of monetary 
benefits.


REMAND

With respect to the remaining issues in appellate status, the 
Board finds that additional development is required, as 
discussed below.

VA is obliged to provide an examination with regard to a 
service connection claim when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The threshold for finding a link between current disability 
and disease or injury in service is low.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

As noted above, the Veteran's service record reflects his 
service in the Republic of Vietnam.  Thus, the Veteran is 
presumed to have been exposed to herbicides.  See 38 C.F.R. § 
3.307(a)(6)(iii).  However, the claims file does not enable a 
grant of service connection for vitiligo or hypertension on a 
presumptive basis, since neither diagnosis is enumerated 
under 38 C.F.R. § 3.309(e).  However, the Board notes that 
service connection for a disability claimed as due to 
exposure to Agent Orange may still be established by showing 
that a disorder resulting in disability or death was in fact 
causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 
1116, and 38 C.F.R. § 3.303.

Here, the record may also present an alternative basis for 
establishing direct service connection.  During his May 2010 
Board hearing, the Veteran testified that he was exposed to 
various chemicals while aboard the U.S.S. Coral Sea.  The 
Veteran noted that his duties put him in contact with these 
chemicals, such as  when he serviced planes.  As noted above, 
the Veteran's MOS was listed as an Aviation Structural 
Mechanic.  

Given the facts noted above, the Board finds that the 
evidence currently of record is insufficient to resolve the 
claims for service connection for hypertension and vitiligo, 
to include as due to Agent Orange exposure, and that further 
medical examination and opinion in connection with these 
claims is warranted.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for his hypertension 
and skin disabilities.  After the Veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  
Appropriate efforts must be made to 
obtain all available VA treatment 
records.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  
Additionally, any negative search results 
must be communicated to the Veteran, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

2.  Thereafter, schedule the Veteran for 
appropriate VA examination(s) which 
address the contended causal relationship 
between hypertension and active service, 
to include as due to in-service chemical 
exposure.  The claims file must be 
provided to the examiner(s) for review.  
Based on the results of the Veteran's 
physical examination and a review of the 
claims file, the examiner(s) should be 
asked to opine whether hypertension, if 
diagnosed, is related to active service.  
A complete rationale should be provided 
for any opinion(s) expressed.  If any 
opinion cannot be provided without 
resorting to speculation, then the 
examiner should state this in the 
examination report and explain why such 
opinion cannot be provided. 

3.  The AMC/RO must also make 
arrangements with the appropriate VA 
medical facility for the Veteran to be 
afforded an examination to determine the 
etiology of any skin disorder found.  The 
claims folder, including a copy of this 
Remand, must be made available to the 
examiner and reviewed in conjunction with 
the examination.  Any indicated tests and 
studies must be accomplished and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must provide an 
opinion, in light of the examination 
findings, the service and post service 
medical evidence of record, and the lay 
statements of record, whether it is at 
least as likely as not that any skin 
disorder found is related to the 
Veteran's military service, to include 
exposure to chemicals.  The rationale for 
all opinions expressed must be provided.  
If the examiner cannot respond without 
resorting to speculation, he should 
explain why a response would be 
speculative.

4.  Thereafter, readjudicate the claims.  
If the determinations remain unfavorable 
to the Veteran, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


